Title: To George Washington from William Shippen, Jr., 29 October 1776
From: Shippen, William Jr.
To: Washington, George



My dear & hon’d Sir
[Newark] Octr 29. 1776.

The Winter approaches; the sick will suffer more, nay will perish, unless timely care is paid to provide for them proper winter appartments. The Congress have desired me to attend to those sick that are on this side of Hudsons river—But Dr Morgan has directed his officers to follow his directions till they recieve written orders from him or your Excellency to the contrary. I pray you will relieve me from my present disagreable suspence & direct whether I am to superintend & provide for all the sick on this side as I think the Congress intend, or only those of the flying Camp & Militia in Jersey wch I was first appointed for. Your speedy Answer & Orders will be thankfully recivd & punctually obeyd by My dr General Your affecte & very humbe Servt

W. Shippen jr


excuse bad paper &c. as there is no better & I in great hurry. W. S. jr. please to direct to me at Dr Burnets in Newark.

